Title: Notes for Speech in Congress, [ca. 9 April] 1789
From: Madison, James
To: 


[ca. 9 April 1789]
Notes on commercial policy
Importance of right outset—more easy to limit—than unfetter—1. prove that generality—2. point out the exceptions— ⟨in liberty of trade⟩
1 (a) ⟨between⟩ indivil. farmer & manufactu[r]er—do. Manufacr. & do —do. farmer & do—
(b) county & village—village & village—county & County—
(c) nation & nation—as to produce—to manufactures—to produce & manufactures—suppose each nation one [body?]
(d). application to U. S.—agriculture preferable—as appears from spontaneous bias—from high price of labor tho’ provisions cheap—from the exclusive advantage of cheapness of soil wch. like other ⟨natural monopolies⟩ ought to be made use of—compared to peculiar quality—or climate—or machines—fisheries—
Universal freedom presents the most noble spectacle, unites all nations—makes ⟨every man⟩ a citizen of the whole society of mankind—and perfects the good aimed at by the Social union & Civil Govt: this two-fold 1. security vs violence. 2. mutual relief and comfort. Universal intercourse favors the 1st. by abolishing the causes of external violence and making it interest of all to maintain the peace of all. 2 compleates mutual supply of wants by making the superfluities of every Country & every individual tributary to those of every other. (Note—finally reduce all nations to natural advantages—& so far diminish subjects of interchange)
Suppose all the world under one Govt—provinces of one empire—free intercourse desirable as France for their mutual advantage.


Exceptions—1. reduce foreign in [e]qualities
◇. encourage ships & seamen.
2. implements of defence independent—(law of neutrality [illegible] delusive)
3. invite manufactures
◇. support existing manufacturers—
4. institute manufactures necessary &—
5. Sumptuary regulations—justice & paymt. of taxes best

6. profit by a monopoly—this however barred by clauses relating to exports.
7. embargo in time of war—this however doubtful—
8. Revenue—

